DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed November 2, 2020, in which claims 1, 6, 9 and 12-14 have been amended.  Claim 10 has been canceled.  Accordingly, claims 1-9 and 11-15 are now pending for examination.
Status of Claims
3.	Claims 1-9 and 11-15 are pending, all of which are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mats Hedberg (United States Patent Application No. US 2012/0154852 A1), hereinafter “Hedberg” in view of Kavanappillil et al. (United States Patent Application No. US 2014/0085663 A1), hereinafter “Kavanappillil”.
Hedberg discloses a system, comprising (system 100) (Hedberg, FIG. 1, paragraph [0033]):	a mobile computing device comprising a processor to (mobile computing device 104, can be smartphone or other mobile device and impliedly includes a processor) (Hedberg, FIG. 1, paragraphs [0033] and [0037]):		determine configuration information for a remote device (AEP printing device (as shown in FIG. 3C) is provided with package files, which may be similarly provided in computing device 104, and which enable computing device 104 to operate as or otherwise emulate an AEP printing device. In particular, computing device 104, such as a tablet computer, smartphone, PDA or other mobile device, is configured to discover and identify a respective printing device 108. Computing device 104 is configured with software that executes on printing device 108 and executes the software to operate as printing device 108. In an embodiment, firmware operating on the printing device is configured to receive one or more commands from a computing device, for example, wirelessly over a communication network or via a hardwired connection. Upon receiving the command(s), printing device 108 transmits configuration data, and identifies itself to computing device 104) (Hedberg, FIG. 3C, paragraphs [0046] and [0052]-[0053]);		generate a user interface for the remote device, wherein the user interface includes a plurality of inputs based on the configuration information (as shown in FIG. 3A, a “Home Screen” 302 of an ANDROID operating system is being displayed and includes selectable icons 304 that, when selected, enables mobile computing device 104 to execute software and operate to remotely mimic and control one or more printing devices 108. As well, FIG. 3B illustrates an example software application 306 executing on mobile computing device 104 after icon 304 has been selected. As shown in FIG. 3B, a selectable menu 308 is provided for a user to select a respective output, such as via navigation wheel 310. Again, Once received, the mobile computing device 104 may execute instructions contained therein to display a user interface and provide functionality that corresponds to or appears the same as provided by the printing device) (Hedberg, FIGS. 3A and 3B, paragraphs [0044]-[0045], [0052]);		receive a selection of a portion of the plurality of inputs (again, the user can make a selection of a specific input type. As shown in FIG. 3A, the user can select one of the various menu options (icons 304) for operating the mobile computing device as a printing device) (Hedberg, FIG. 3A, paragraph [0044]);		generate a configuration file based on a selected portion of the plurality of inputs (wherein again, as illustrated in FIGS. 3B and 3C, a software application (including keyboard and dial) are displayed on computing device 104) and has the same look and feel (i.e., corresponds with) as an application associated with printing device 108. The software application operating on mobile computing device 104 is usable for executing printing commands of choice, simply by operating the buttons and other controls provided with the printing device 108, as shown on the GUI residing on mobile computing device 104. Examiner further notes Applicant’s definition of “configuration file” at paragraph [0016] of instant Specification, which recites, “As used herein, a configuration file can include a description of a particular function to be performed by the remote device 104” and “the description can include preferences defined by the plurality of selectable inputs”. See in particular, the user-selectable options from menu 308 in FIG. 3B, including “28Barcode,” “Other,” “Corp21,” etc.) (Hedberg, FIGS. 3A and 3B, paragraph [0051]); and		transmit the configuration file to the remote device (again, instructional commands/operational functions are sent to the printer from the mobile computing device 104 and based on the user inputs, for executing the printing functions) (Hedberg, paragraphs [0034], [0045], [0051], [0053] and [0063]-[0064]); and	the remote device to alter a plurality of settings based on the received configuration file (wherein printer operates as desired (i.e., modifying operational configuration) using the function input at mobile computing device 104 without modifying hardware configuration at the printing device 108) (Hedberg, paragraphs [0034], [0043], [0051], [0053] and [0063]-[0064]).  Hedberg does not explicitly disclose generating a user interface for the remote device based on user profile data, wherein the user interface includes a plurality of inputs based on user information stored by a memory resource of the mobile computing device;	receiving a selection of user information; and	generating a configuration file based on selected user information.	In an analogous art, however, Kavanappillil discloses generating a user interface for a remote device based on user profile data, wherein the user interface includes a plurality of inputs based on user information stored by a memory resource of the mobile computing device (wherein a browser application 206 (See FIG.2) running on a user mobile device 102 (which may be a smartphone or other such mobile computing device) enables a user to setup a user profile 116 on a cloud-based print service provider (PSP) server 108 (shown in FIGS 1 and 2). Each user profile 116 is associated with a user ID 212 (also stored in the memory 202 of user mobile computing device 102 - See again, FIG. 2), and each profile generally includes user information and user preferences. For example, a user profile 116 may include a user name, a user ID, a preferred geographic radius for identifying a list of nearest public printers, as well as preferred printer settings (i.e., configuration data) for personalizing a public printer and preferred user print applications such as a scanning application, printable coupon applications, printable game applications, and so on) (Kavanappillil, FIGS. 1 and 2, paragraphs [0015], [0017] and [0022]);	receiving a selection of user information (receiving a request and user ID from user mobile device (See also FIG. 7, block 702)) (Kavanappillil, FIG. 7, paragraph [0033]); and	generating a configuration file based on selected user information (wherein PSP server 108 uses the user ID 212 to locate the appropriate user profile 116. The PSP server 108 sends information from the user profile 116 to the public printer 104 over network 110, using the printer’s identification information (e.g., the printer’s globally unique email address 302 and/or GUID 304) to locate and authenticate the public printer 104. Information from the user profile 116 is used to personalize the public printer 104 for the user. For example, the display screen on the public printer 104 may provide a personal greeting to the user, the printer may implement particular printer settings preferred by the user, and the printer may offer particular user print applications 122 for use by the user) (Kavanappillil, paragraph [0028]).	Hedberg and Kavanappillil are analogous art because they are from the same problem solving area, namely, utilizing mobile devices to configure, control and Hedberg and Kavanappillil before him or her, to modify the printing system 100 of Hedberg to include the additional limitations of generating a user interface for the remote device based on user profile data, wherein the user interface includes a plurality of inputs based on user information stored by a memory resource of the mobile computing device;	receiving a selection of user information; and	generating a configuration file based on selected user information, as disclosed in Kavanappillil, with reasonable expectation that this would result in a printing system having the added benefit of improving users’ access to valuable printing services by offering an easy way to locate web-connected printers, thus creating and maintaining printer location awareness of web-connected printers in cloud-based print services (See Kavanappillil, paragraphs [0001] and [0009]).  This method of improving the printing system 100 of Hedberg and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kavanappillil.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hedberg with Kavanappillil to obtain the invention as specified in claim 1.
	Regarding claim 2, Hedberg-Kavanappillil discloses the system of claim 1, wherein the mobile computing device determines the configuration information based on (again, based on the configuration data received from printing device 108) (Hedberg, paragraphs [0052]-[0053]).  The motivation regarding the obviousness of claim 1 is also applied to claim 2.
	Regarding claim 3, Hedberg-Kavanappillil discloses the system of claim 1, wherein the plurality of inputs are selectable inputs that define parameters for a particular function to be performed by the remote computing device (again, selectable inputs, using, e.g., selectable icon 304 that, when selected, enables device 104 to execute software and operate to remotely mimic and control one or more printing devices 108. As shown in FIG. 3B, e.g., selectable menu 308 is provided for a user to select a respective output, such as via navigation wheel 310, and other of which may apply for selecting printing devices, paper types, data values, users, or virtually any selectable menu choice supported by printing device 108) (Hedberg, FIGS. 3A and 3B, paragraphs [0044]-[0045]).  The motivation regarding the obviousness of claim 1 is also applied to claim 3.
	Regarding claim 4, Hedberg-Kavanappillil discloses the system of claim 3, wherein the configuration file instructs the remote device to perform the particular function with selected parameters defined by the plurality of selectable inputs (again, mobile computing device 104 may operate one or more software applications provided on printing device 108 for remote configuration and/or operation, again, by emulating the printing device 108. See also, FIG. 7, step S102, which illustrates mobile computing device 104 providing printing device’s 108 software application, and, e.g., displays graphical screen controls that are provided therein (step S104)) (Hedberg, FIG. 7, paragraphs [0034], [0053] and [0063]).  The motivation regarding the obviousness of claim 1 is also applied to claim 4.
	Regarding claim 5, Hedberg-Kavanappillil discloses the system of claim 1, wherein the mobile computing device duplicates the configuration file to define parameters for each of a plurality of corresponding functions to be performed by the remote device (again, mobile computing device 104 may operate one or more software applications provided on printing device 108 for remote configuration and/or operation, again, by emulating the printing device 108. See again, FIG. 7, step S102, illustrating mobile computing device 104 providing printing device’s 108 software application(s), and, e.g., displays graphical screen controls that are provided therein (step S104)) (Hedberg, FIG. 7, paragraphs [0034], [0053] and [0063]).  The motivation regarding the obviousness of claim 1 is also applied to claim 5.
	As to claim 6, Hedberg discloses a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to (computer readable medium devices disclosed at paragraph [0036]) (Hedberg, paragraph [0036]):		receive configuration information from a remote device (mobile computing device 104 receives configuration data received from printing device 108) (Hedberg, paragraphs [0052]-[0053]);		generate a user interface for the remote device, wherein the user interface (as shown in FIG. 3A, a “Home Screen” 302 of an ANDROID operating system is being displayed and includes selectable icons 304 that, when selected, enables mobile computing device 104 to execute software and operate to remotely mimic and control one or more printing devices 108. As well, FIG. 3B illustrates an example software application 306 executing on mobile computing device 104 after icon 304 has been selected. As shown in FIG. 3B, a selectable menu 308 is provided for a user to select a respective output, such as via navigation wheel 310. Again, Once received, the mobile computing device 104 may execute instructions contained therein to display a user interface and provide functionality that corresponds to or appears the same as provided by the printing device) (Hedberg, FIGS. 3A and 3B, paragraphs [0044]-[0045], [0052]);		receive a selection of a portion of the plurality of selectable inputs (again, the user can make a selection of a specific input type. As shown in FIG. 3A, the user can select one of the various menu options (icons 304) for operating the mobile computing device as a printing device) (Hedberg, FIG. 3A, paragraph [0044]);		generate a configuration file for the remote device based on the configuration information and the selected portion of the plurality of selectable inputs (mobile computing device 104 receives configuration data from printing device 108 and uses the configuration data to recognize the particular make and model of printing device 108, emulate the printing device 108 and provide printing functions to the printing device 108, using the navigation wheel and other input/menu selections for selecting printing devices, paper types, data values, users, or virtually any selectable menu choice supported by printing device 108) (Hedberg, FIGS. 3B and 3C, paragraphs [0045]-[0046] and [0053]), wherein the configuration file includes the plurality of selectable inputs for defining parameters for a function to be performed by the remote device (again, using the selectable icons and navigation wheel for making menu selections. Again, the output from printing device 108 may be provided via commands transmitted from mobile computing device 104, or commands received at the printer) (Hedberg, FIGS. 3A and 3B, paragraphs [0044]-[0046]);		determine a corresponding input for each of the plurality of selectable inputs (again, selectable icons are used as input (e.g., menu 308) is provided for a user to select a respective output, such as via navigation wheel 310. The package files are installed in printing device 108, and output, such as labels, is provided via the printing device’s 108 application software (again, via menu 308 and navigation wheel 310)) (Hedberg, FIG. 3B, paragraphs [0045]-[0046]); and		transmit the configuration file to the remote device to instruct the remote device to perform the function based on parameters defined by the selected potion of the plurality of selectable inputs (again, instructional commands/operational printing functions are sent to the printer from the mobile computing device 104 and based on the user inputs, for executing the printing functions) (Hedberg, paragraphs [0034], [0045], [0051], [0053] and [0063]-[0064]).  Hedberg does not explicitly disclose generating a user interface for the remote device based on user profile data, wherein the user interface includes a plurality of inputs based on user information stored by the mobile computing device;	receiving a selection of user information;	generating a configuration file based on selected user information; andKavanappillil discloses generating a user interface for the remote device based on user profile data, wherein the user interface includes a plurality of inputs based on user information stored by the mobile computing device (wherein a browser application 206 (See FIG.2) running on a user mobile device 102 (which may be a smartphone or other such mobile computing device) enables a user to setup a user profile 116 on a cloud-based print service provider (PSP) server 108 (shown in FIGS 1 and 2). Each user profile 116 is associated with a user ID 212 (also stored in the memory 202 of user mobile computing device 102 - See again, FIG. 2), and each profile generally includes user information and user preferences. For example, a user profile 116 may include a user name, a user ID, a preferred geographic radius for identifying a list of nearest public printers, as well as preferred printer settings (i.e., configuration data) for personalizing a public printer and preferred user print applications such as a scanning application, printable coupon applications, printable game applications, and so on) (Kavanappillil, FIGS. 1 and 2, paragraphs [0015], [0017] and [0022]);	receiving a selection of user information (receiving a request and user ID from user mobile device (See also FIG. 7, block 702)) (Kavanappillil, FIG. 7, paragraph [0033]);	generating a configuration file based on selected user information (wherein PSP server 108 uses the user ID 212 to locate the appropriate user profile 116. The PSP server 108 sends information from the user profile 116 to the public printer 104 over network 110, using the printer’s identification information (e.g., the printer’s globally unique email address 302 and/or GUID 304) to locate and authenticate the public printer 104. Information from the user profile 116 is used to personalize the public printer 104 for the user. For example, the display screen on the public printer 104 may provide a personal greeting to the user, the printer may implement particular printer settings preferred by the user, and the printer may offer particular user print applications 122 for use by the user) (Kavanappillil, paragraph [0028]); and	instructing the remote device to perform the function based on parameters defined by the selected user information (again, printing based on whichever application is desired, e.g., scanning, printable coupons, etc.) (Kavanappillil, paragraph [0022]).	Hedberg and Kavanappillil are analogous art because they are from the same problem solving area, namely, utilizing mobile devices to configure, control and otherwise operate remote printing devices.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hedberg and Kavanappillil before him or her, to modify the printing system 100 of Hedberg to include the additional limitations of generating a user interface for the remote device based on user profile data, wherein the user interface includes a plurality of inputs based on user information stored by the mobile computing device;	receiving a selection of user information;	generating a configuration file based on selected user information; and	instructing the remote device to perform the function based on parameters defined by the selected user information, as disclosed in Kavanappillil, with reasonable (See Kavanappillil, paragraphs [0001] and [0009]).  This method of improving the printing system 100 of Hedberg and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kavanappillil.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hedberg with Kavanappillil to obtain the invention as specified in claim 6.
	Regarding claim 7, Hedberg-Kavanappillil discloses the medium of claim 6, wherein the plurality of selectable inputs are printer settings that define parameters of a print job to be performed by the remote device when the remote device is a printing device (again, functional “widget” illustrated as icon 304 (See again, FIG. 3A) indicates menu options, selections and operations of printing device 108, and additional menu selections may apply for selecting printing devices, paper types, data values, users, or virtually any selectable menu choice supported by printing device 108) (Hedberg, FIG. 3A, paragraphs [0044]-[0045]).  The motivation regarding the obviousness of claim 6 is also applied to claim 7.
	As to claim 8, Hedberg-Kavanappillil discloses the medium of claim 6, wherein the configuration file is transmitted to the remote device via a near field communication (in the context of FIG. 4, Kavanappillil teaches using NFC to initiate communication between the user mobile device 102 and public printer 104) (Kavanappillil, paragraph [0028]).	Hedberg and Kavanappillil are analogous art because they are from the same problem solving area, namely, utilizing mobile devices to configure, control and otherwise operate remote printing devices.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hedberg and Kavanappillil before him or her, to modify the printing system 100 of Hedberg to include the additional limitation of wherein the configuration file is transmitted to the remote device via a near field communication (NFC) connection with the remote device, as disclosed in Kavanappillil, with reasonable expectation that this would result in enabling the users to utilize short-range wireless technology to pair their mobile devices to printers, thereby enabling service through the cloud (See Kavanappillil, paragraph [0019]).  This method of improving the printing system 100 of Hedberg and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kavanappillil.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hedberg with Kavanappillil to obtain the invention as specified in claim 8.
	Regarding claim 9, Hedberg-Kavanappillil discloses the medium of claim 6, wherein the configuration file is stored and utilized for a category of remote devices that (again, whichever menu choice for type of printing desired) (Hedberg, paragraph [0045]).  The motivation regarding the obviousness of claim 6 is also applied to claim 9.
	Regarding claim 11, Hedberg-Kavanappillil discloses the medium of claim 6, wherein the corresponding inputs are stored for generating additional configuration files for the remote device (again, mobile computing device 104 may operate one or more software applications provided on printing device 108 for remote configuration and/or operation, again, by emulating the printing device 108. See again, FIG. 7, step S102, illustrating mobile computing device 104 providing printing device’s 108 software application(s), and, e.g., displays graphical screen controls that are provided therein (step S104)) (Hedberg, FIG. 7, paragraphs [0034], [0053] and [0063]).  The motivation regarding the obviousness of claim 6 is also applied to claim 11.
	Regarding claim 12, Hedberg discloses a method, comprising:		requesting, by a mobile computing device, configuration data from a remote device, wherein the configuration data defines a plurality of functions performed by the remote device and defines parameters for the plurality of functions (wherein as discussed and shown above with respect to independent claims 1 and 6, printing device 108 (as shown in FIG. 3C) is provided with package files, which may be similarly provided in computing device 104, and which enable computing device 104 to operate as or otherwise emulate an AEP printing device. In particular, computing device 104, such as a tablet computer, smartphone, PDA or other mobile device, is configured to discover and identify a respective printing device 108. Computing device 104 is configured with software that executes on printing device 108 and executes the software to operate as printing device 108. Upon connecting and receiving command(s), printing device 108 transmits configuration data, and identifies itself to computing device 104) (Hedberg, FIG. 3C, paragraphs [0046] and [0052]-[0053]);	displaying, by the mobile computing device, a plurality of selectable inputs based on the configuration data (again, displaying selectable icons and navigation wheel for making menu selections. Again, the output from printing device 108 may be provided via commands transmitted from mobile computing device 104, or commands received at the printer) (Hedberg, FIGS. 3A and 3B, paragraphs [0044]-[0046]);	receiving, by the mobile computing device, inputs for the plurality of selectable inputs that define parameters for a particular function of the plurality of functions to be performed by the remote device (again, selectable icons are used as input (e.g., menu 308) is provided for a user to select a respective output, such as via navigation wheel 310. The package files are installed in printing device 108, and output, such as labels, is provided via the printing device’s 108 application software (again, via menu 308 and navigation wheel 310)) (Hedberg, FIG. 3B, paragraphs [0045]-[0046]);	generating, by the mobile computing device, a configuration file that includes the defined parameters (wherein again, as illustrated in FIGS. 3B and 3C, a software application (including keyboard and dial) are displayed on computing device 104) and has the same look and feel (i.e., corresponds with) as an application associated with printing device 108. The software application operating on mobile computing device 104 is usable for executing printing commands of choice, simply by operating the buttons and other controls provided with the printing device 108, as shown on the GUI residing on mobile computing device 104. Examiner further notes Applicant’s definition of “configuration file” at paragraph [0016] of instant Specification, which recites, “As used herein, a configuration file can include a description of a particular function to be performed by the remote device 104” and “the description can include preferences defined by the plurality of selectable inputs”. See in particular, the user-selectable options from menu 308 in FIG. 3B, including “28Barcode,” “Other,” “Corp21,” etc.) (Hedberg, FIGS. 3A and 3B, paragraph [0051]); and	transmitting, by the mobile computing device, the configuration file to the remote device (again, instructional commands/operational printing functions are sent to the printer from the mobile computing device 104 and based on the user inputs, for executing the printing functions) (Hedberg, paragraphs [0034], [0045], [0051], [0053] and [0063]-[0064]).  Hedberg does not explicitly disclose displaying user information stored by the mobile device;	receiving a selection of user information; and 	generating a configuration file that includes the selected user information.	However in an analogous art, Kavanappillil discloses displaying user information stored by a mobile device (wherein as discussed above, at least with respect to FIG. 7, Kavanappillil discloses user selecting print queue app, and making selection for a user print queue which includes creating a user profile and associated user information and preferences (See again, FIG. 7, block 702)) (Kavanappillil, FIG. 7, paragraph [0033]);	receiving a selection of user information (again, making profile selection including user information and preferences) (Kavanappillil, FIG. 7, paragraph [0033]); and 	generating a configuration file that includes the selected user information (again, user profile will include the desired settings and preferences for the printer, as well as particular user print applications 122 for use by the user) (Kavanappillil, FIG. 7, paragraphs [0028] and [0033]).	Hedberg and Kavanappillil are analogous art because they are from the same problem solving area, namely, utilizing mobile devices to configure, control and otherwise operate remote printing devices.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hedberg and Kavanappillil before him or her, to modify the printing system 100 of Hedberg to include the additional limitations of displaying user information stored by the mobile device;	receiving a selection of user information; and 	generating a configuration file that includes the selected user information, as disclosed in Kavanappillil, with reasonable expectation that this would result in a printing system having the added benefit of improving users’ access to valuable printing services by offering an easy way to locate web-connected printers, thus creating and maintaining printer location awareness of web-connected printers in cloud-based print services (See Kavanappillil, paragraphs [0001] and [0009]).  This method of improving the printing system 100 of Hedberg and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kavanappillil.	Therefore, before the effective filing date of the claimed invention, it would have Hedberg with Kavanappillil to obtain the invention as specified in claim 12.
	Regarding claim 13, Hedberg discloses the method of claim 12, wherein displaying the plurality of selectable inputs includes displaying particular selectable inputs based on the particular function of the remote device selected (again, selectable inputs, using, e.g., selectable icon 304 that, when selected, enables device 104 to execute software and operate to remotely mimic and control one or more printing devices 108. As shown in FIG. 3B, e.g., selectable menu 308 is provided for a user to select a respective output, such as via navigation wheel 310, and other of which may apply for selecting printing devices, paper types, data values, users, or virtually any selectable menu choice supported by printing device 108) (Hedberg, FIGS. 3A and 3B, paragraphs [0044]-[0045]).  Hedberg does not explicitly disclose wherein displaying the plurality of selectable inputs includes displaying the stored user information.	However Kavanappillil discloses wherein displaying a plurality of selectable inputs includes displaying stored user information (again, included in the request to create the user profile) (Kavanappillil, paragraph [0033]).	Hedberg and Kavanappillil are analogous art because they are from the same problem solving area, namely, utilizing mobile devices to configure, control and otherwise operate remote printing devices.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hedberg and Kavanappillil before him or her, to modify the printing system 100 of Hedberg to Kavanappillil, with reasonable expectation that this would result in enabling the users to customize their printer settings with their preferred geographic radius for identifying a list of nearest public printers, preferred printer settings for personalizing a public printer, preferred user print applications such as a scanning application, printable coupon applications, printable game applications, and so on (See Kavanappillil, paragraph [0022]).  This method of improving the printing system 100 of Hedberg and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kavanappillil.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hedberg with Kavanappillil to obtain the invention as specified in claim 13.
	Regarding claim 14, Hedberg-Kavanappillil discloses the method of claim 12, comprising generating a profile for the remote device that includes the plurality of selectable inputs for the remote device, wherein the profile is utilized for a plurality of different remote devices that are in a same category as the remote device (wherein again, the user profile 116 may include preferred printer settings for print applications such as a scanning application, printable coupon applications, printable game applications, and so on) (Kavanappillil, paragraph [0022]).	Hedberg and Kavanappillil are analogous art because they are from the same problem solving area, namely, utilizing mobile devices to configure, control and Hedberg and Kavanappillil before him or her, to modify the printing system 100 of Hedberg to include the additional limitation of generating a profile for the remote device that includes the plurality of selectable inputs for the remote device, wherein the profile is utilized for a plurality of different remote devices that are in a same category as the remote device, as disclosed in Kavanappillil, with reasonable expectation that this would result in enabling the users to customize their printer settings with their preferred user print applications (See Kavanappillil, paragraph [0022]).  This method of improving the printing system 100 of Hedberg and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kavanappillil.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hedberg with Kavanappillil to obtain the invention as specified in claim 14.
	Regarding claim 15, Hedberg-Kavanappillil discloses the method of claim 14, wherein the profile for the remote device includes historic data of functions performed by the remote device with corresponding inputs for the plurality of selectable inputs (wherein in response to user’s request, (See block 608 of FIG. 6), the mobile device receives from the print service provider, a list of print jobs that includes print jobs from the user print queue, and a list of public printers that includes public printers located within a previously specified geographic radius of the mobile device geographic location. The specified geographic radius can be specified, for example, in the request to print to the public printer, or in a user profile stored on the print service provider server) (Kavanappillil, FIG. 6, paragraph [0031]).	Hedberg and Kavanappillil are analogous art because they are from the same problem solving area, namely, utilizing mobile devices to configure, control and otherwise operate remote printing devices.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hedberg and Kavanappillil before him or her, to modify the printing system 100 of Hedberg to include the additional limitation of wherein the profile for the remote device includes historic data of functions performed by the remote device with corresponding inputs for the plurality of selectable inputs, as disclosed in Kavanappillil, with reasonable expectation that this would result in enabling the users to maintain a previously desired list of geographically closest printers available (See Kavanappillil, paragraph [0023]).  This method of improving the printing system 100 of Hedberg and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kavanappillil.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hedberg with Kavanappillil to obtain the invention as specified in claim 15.
Response to Arguments
8.	Applicant’s arguments, see page 6, filed November 2, 2020, with respect to Objection of Specification have been fully considered and are persuasive.  The Objection of Specification, as set forth in the previous Office action, has been withdrawn.
9.	Applicant’s arguments, see page 6-7, filed November 2, 2020, with respect to Rejections of Claims 1-5 under 35 U.S.C. §§ 112(a) and 112(b) have been fully considered and are persuasive.  The Rejections of Claims 1-5 under 35 U.S.C. §§ 112(a) and 112(b), as set forth in the previous Office action, have been withdrawn.
10.	Applicant’s arguments with respect to claims 1-7 and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Applicant’s arguments, as well request for reconsideration, filed November 2, 2020, have been fully considered but they are moot in view of new ground(s) of rejection.
Schultz et al. (USPGPUB 2013/0085968 A1) teaches an approach for secured mobile printing including receiving a printing request, generating authenticating information associated with the printing request, and sending the authenticating information to a mobile device for retrieval of printed materials generated in response to the printing request (Schultz, Abstract).  Schultz further teachers that a user can construct user profiles, enter commands, initialize applications, input remote addresses, select options from menu systems, and the like (Schultz, paragraph [0054]).
13.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441